 Case 1:19-cv-04016-VM Document 19 Filed 07/02/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                           July 2, 2020
-----------------------------------X
TRUSTEES OF THE NEW YORK CITY      :
DISTRICT COUNCIL OF CARPENTERS     :
PENSION FUND, WELFARE FUND,        :
ANNUITY FUND, AND APPRENTICESHIP, :
JOURNEYMAN RETRAINING, EDUCATIONAL :
AND INDUSTRY FUND, et al.,         :    19 Civ. 4016 (VM)
                                   :
                    Petitioners,   :
                                   :    DECISION AND ORDER
     - against -                   :
                                   :
TIM PHILLIPS, d/b/a PHILLIPS       :
CREATIVE INSTALLATIONS,            :
                                   :
                    Respondent.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

       Petitioners    Trustees   Of       The   New   York   City   District

Council Of Carpenters Pension Fund, Welfare Fund, Annuity

Fund, and Apprenticeship, Journeyman Retraining, Educational

and Industry Fund (“ERISA Funds”), Trustees Of The New York

City Carpenters Relief and Charity Fund (“Charity Fund”), New

York    City    and     Vicinity          Carpenters     Labor-Management

Corporation (“Corporation,” and together with ERISA Funds and

Charity Fund, the “Funds”), and the New York City District

Council of Carpenters     (“Union,” and together with the Funds,

“Petitioners”) bring this action to confirm an arbitral award

in favor of Petitioners and against respondent Tim Phillips

(“Respondent”),       doing   business          as     Phillips     Creative

Installations. (See “Petition,” Dkt. No. 5; “MOL,” Dkt. No.
                                      1
    Case 1:19-cv-04016-VM Document 19 Filed 07/02/20 Page 2 of 11



8.) Respondent has not responded to the Petition despite

proper service, and the time to respond to the Petition has

passed. The Court now construes the Petition as an unopposed

motion for summary judgment by Petitioners. For the reasons

set forth below, the Petition is GRANTED.

                               I.    BACKGROUND1

        This is an action under Section 301 (“Section 301”) of

the Labor Management Relations Act of 1947 (“LMRA”), 29 U.S.C.

Section 185, to confirm and enforce an arbitrator’s award

rendered       pursuant   to    a   collective         bargaining       agreement

(“CBA”) involving the Union and Respondent. The Union is the

certified bargaining representative for certain employees of

the Respondent. The Respondent was, at all times relevant to

this action, an employer within the meaning of Section 3(5)

of the Employee Retirement Income Security Act (“ERISA”), 29

U.S.C.     Section    1002(5),      and       an   employer   in   an   industry

affecting commerce within the meaning of Section 501 of the

LMRA, 29 U.S.C. Section 142.

        At all times relevant to this action, Respondent was

bound     by    an   agreement      with       the   United   Brotherhood      of


1 The following background derives from the undisputed Petition and its
accompanying exhibits. Though Respondent does not dispute any facts in
this action, the Court resolves all ambiguities and draws all justifiable
factual inferences in favor of Respondent as the non-movant, as required
by the standard set forth in Section II.A. No further citations to the
record will be made herein except as specifically cited.
                                          2
 Case 1:19-cv-04016-VM Document 19 Filed 07/02/20 Page 3 of 11



Carpenters      and   Joiners       of       America    (the      “International

Agreement”)     and   the    CBA.    According         to   the    International

Agreement, the “[p]ayment of annuity, pension and/or health

and welfare contributions for an employee’s work in each

locality shall be made to such funds and in such amounts as

are     identified    in    the   applicable           collective    bargaining

agreement.” (Petition Ex. A, Art. II.) The CBA requires

Respondent to make contributions to the Funds and further

requires Respondent to furnish its books and payroll records

when requested by the Funds for the purpose of conducting an

audit      to   ensure       compliance          with       the     contribution

requirements. The CBA also binds employers to the Funds’ terms

and conditions, and the Funds’ Revised Statement of Policy

for Collection of Employer Contributions (the “Collection

Policy”) states that

        In the event that an employer refuses to permit a payroll
        review and/or audit upon request . . . the Fund Office
        shall determine the estimated amount of the employer’s
        delinquent contributions based on the assumption that
        the employer’s weekly hours subject to contributions for
        each week of the requested audit period are the highest
        number of average hours reported per week for any period
        of four consecutive weeks during the audit period.

(Petition Ex. E § IV, ¶ 12.)

        The International Agreement provides that “any dispute

relating to this Agreement” may be resolved in accordance

                                         3
 Case 1:19-cv-04016-VM Document 19 Filed 07/02/20 Page 4 of 11



with the arbitration procedure of the relevant “Master Labor

Agreement,” here the CBA. (Petition Ex. A, Art. VI.) The CBA,

in turn, provides that in the event of “any dispute or

disagreement aris[ing] between the parties . . . concerning

any claim arising from payments to the Fund . . . either party

may   seek    arbitration”          before      the     designated        arbitrator.

(Petition Ex. D, Art. XVI, § 12.) If a benefit fund prevails

in    arbitration,          the     arbitrator         may      award      “interest,

liquidated damages, and/or costs.” (Petition Ex. D, Art. XVI,

§ 11(b).) If formal proceedings are initiated before a court,

the   Funds       may    collect,     in       addition       to   the     delinquent

contributions, (1) interest on the unpaid contributions at

the prime rate of Citibank plus 2 percent, (2) liquidated

damages      in    the    amount      of       20     percent      of     the   unpaid

contributions, and (3) reasonable costs and attorneys’ fees

incurred by the Funds in collecting the delinquencies.

      The    dispute      before     the       Court    arose      when    Respondent

failed to permit an audit covering the period from October

10,   2012        through     the     present          (the     “Audit      Period”).

Petitioners        initiated      arbitration          before      the     designated

arbitrator, Roger E. Maher (“Maher”). Maher held a hearing

and rendered an award in favor of Petitioners on January 18,

2019 for $716,865.41 (the “Award”). The Award comprises an

                                           4
 Case 1:19-cv-04016-VM Document 19 Filed 07/02/20 Page 5 of 11



estimated principal deficiency of $513,626.40, interest of

$98,113.73, liquidated damages of $102,725.28, court costs of

$400, attorneys’ fees of $1,500, and an arbitrator’s fee of

$500. Maher also found that interest at the rate of 7.5

percent would accrue on the Award from the date of issuance.

Furthermore,     under   the    CBA,       Petitioners   are   entitled   to

reasonable attorneys’ fees and costs expended in this matter.

Petitioners allege total billings of $2,972.50.

     Respondent has not paid any portion of the Award, and

the Award has not been vacated or modified, nor is any

application for such relief pending. Petitioners commenced

this action on May 6, 2019. Respondent has not entered an

appearance     despite    service.         Respondent,   acting   pro     se,

requested and received several extensions of the deadline to

respond to the Petition. By Order dated February 18, 2020,

the Court directed Petitioners to advise the Court within

thirty days with regards to further prosecution of the action

and directed Respondent to show cause within thirty days why

no answer to the Petition was filed. (See “Status Update

Order,”   Dkt.    No.    16.)   By     letter    dated   March    4,    2020,

Petitioners moved the Court to deem the Petition an unopposed

motion for summary judgment in the event Respondent failed to

show cause as to why it did not respond to the Petition. (See

                                       5
 Case 1:19-cv-04016-VM Document 19 Filed 07/02/20 Page 6 of 11



Dkt. No. 18.) Respondent has not submitted a response to the

Court’s Status Update Order.

       Accordingly,     the    Court       now    deems      the    Petition   an

unopposed motion for summary judgment (“Motion”) and, for the

reasons stated below, will grant the Motion.

                        II.        LEGAL STANDARDS

A.     STANDARD OF REVIEW

       Even if a petition to confirm an arbitral award is

unopposed, the petition and accompanying record should be

treated as a motion for summary judgment based on the movant’s

submissions. D.H. Blair & Co. v. Gottdiener, 462 F.3d 95,

109-10 (2d Cir. 2006). Summary judgment is appropriate if the

evidence shows that “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In determining whether the

movant is entitled to judgment as a matter of law, the court

must   “resolve   all    ambiguities         and      draw    all    justifiable

factual    inferences         in     favor       of    the     party     against

whom summary judgment is            sought.” Major           League    Baseball

Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir.

2008). As noted above, all facts in this case are undisputed.

B.     REVIEW OF ARBITRAL AWARDS

                                       6
 Case 1:19-cv-04016-VM Document 19 Filed 07/02/20 Page 7 of 11



     Petitioners seek confirmation of the Award pursuant to

the Federal Arbitration Act (the “FAA”), codified at 9 U.S.C.

Sections 1–16. The role of a district court in reviewing an

arbitral award is “narrowly limited,” and “arbitration panel

determinations are generally accorded great deference under

the FAA.” Tempo Shain Corp. v. Bertek, Inc., 120 F.3d 16, 19

(2d Cir. 1997). Only a “barely colorable justification for

the outcome reached by the arbitrators is necessary to confirm

the award,” and the burden of proof “required to avoid

confirmation is very high.” D.H. Blair & Co., 462 F.3d at 110

(internal quotation marks omitted).

     A court must confirm an arbitral award unless the party

seeking to vacate establishes any of the limited exceptions

provided by Section 10 of the FAA. See Hall St. Assocs.,

L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 (2008). The FAA

provides for vacatur:

     (1) where the award was procured by corruption, fraud,
     or undue means; (2) where there was evident partiality
     or corruption in the arbitrators, or either of them; (3)
     where the arbitrators were guilty of misconduct in
     refusing to postpone the hearing, upon sufficient cause
     shown, or in refusing to hear evidence pertinent and
     material to the controversy; or of any other misbehavior
     by which the rights of any party have been prejudiced;
     or (4) where the arbitrators exceeded their powers, or
     so imperfectly executed them that a mutual, final, and
     definite award upon the subject matter submitted was not
     made.

9 U.S.C. § 10(a) (“Section 10”).
                                 7
 Case 1:19-cv-04016-VM Document 19 Filed 07/02/20 Page 8 of 11



     The   Second    Circuit       adds   a   gloss    on Section       10 that

instructs that a district court may vacate where the award

evidences “manifest disregard” of the law. Stolt–Nielsen SA

v. AnimalFeeds Int’l Corp., 548 F.3d 85, 91–92 (2d Cir.

2008), rev’d on other grounds, 559 U.S. 662 (2010); T.Co

Metals, LLC v. Dempsey Pipe & Supply, Inc., 592 F.3d 329, 339

(2d Cir. 2010). Courts vacate awards on grounds of manifest

disregard only in “those exceedingly rare instances where

some egregious impropriety on the part of the arbitrators is

apparent.”          Stolt–Nielsen, 548                F.3d         at         91-

92 (quoting Duferco        Int’l    Steel     Trading    v.   T.    Klaveness

Shipping A/S, 333 F.3d 383, 389 (2d Cir. 2003)).

     An arbitral award may be vacated based on manifest

disregard of the law if: (1) the law that the arbitrators

allegedly ignored was clear and “explicitly applicable to the

matter before [them]”; (2) “the law was in fact improperly

applied,   leading    to    an     erroneous    outcome”;     and       (3)   the

arbitrators knew of the law’s existence and applicability,

but intentionally disregarded it. T.Co Metals, 592 F.3d at

339 (quoting Duferco, 333 F.3d at 389–90). Accordingly, “as

long as the arbitrator is even arguably construing or applying

the contract and acting within the scope of his authority,

that a court is convinced he committed serious error does not

                                      8
 Case 1:19-cv-04016-VM Document 19 Filed 07/02/20 Page 9 of 11



suffice to overturn his decision.” Pike v. Freeman, 266 F.3d

78, 86 (2d Cir. 2001) (alteration omitted) (quoting United

Paperworkers Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S.

29, 38 (1987)).

                                 III.    DISCUSSION

       The Court will grant the Petition, as it sees no grounds

to vacate, modify, or correct the Award. Respondent has not

appeared, let alone moved for vacatur pursuant to the limited

exceptions provided by Section 10 of the FAA, and the record

provides       no        basis    for    any     inference       of    corruption,

misconduct,         or    abuse    of    power   by   Maher.     Nor     did    Maher

manifestly disregard the law. The Court sees nothing to

suggest     Maher           improperly         applied     and        intentionally

disregarded         clear    and    explicitly     applicable         law;     on   the

contrary, the Award seems reasonable based upon the CBA and

apparent facts as reflected in the Award. In light of the

great deference accorded to arbitral awards under the FAA,

the Court must confirm the Award based on the record.

       The Court is also satisfied that the award of attorneys’

fees   to   Petitioners           is    appropriate      and   that     the    amount

requested is reasonable under the circumstances presented.

The    Court    will        further      award   Petitioners          post-judgment




                                           9
Case 1:19-cv-04016-VM Document 19 Filed 07/02/20 Page 10 of 11



interest as required under 28 U.S.C. Section 1961. See Lewis

v. Whelan, 99 F.3d 542, 545 (2d Cir. 1996).

                                IV.      ORDER

        For the reasons discussed above, it is hereby

        ORDERED that the motion for summary judgment so deemed

by the Court as filed by Petitioners Trustees Of The New York

City District Council Of Carpenters Pension Fund, Welfare

Fund,      Annuity      Fund,      and        Apprenticeship,    Journeyman

Retraining, Educational and Industry Fund, Trustees Of The

New York City Carpenters Relief and Charity Fund, New York

City and Vicinity Carpenters Labor-Management Corporation,

and     the   New    York   City   District       Council   of   Carpenters

(collectively, “Petitioners”) (see “Petition,” Dkt. No. 6) is

GRANTED. It is further

        ORDERED AND ADJUDGED that the Petition is granted, the

underlying arbitration award is confirmed, and judgment is

entered in favor of Petitioners and against respondent Tim

Phillips, doing business as Phillips Creative Installations,

as follows:

        Awarding Petitioners $716,865.41 pursuant to the January

18, 2020 arbitration award (“Award”) plus interest from the

date of the Award through the date of judgment with interest

to accrue at the annual rate of 7.5% pursuant to the Award;

                                         10
Case 1:19-cv-04016-VM Document 19 Filed 07/02/20 Page 11 of 11



     Awarding Petitioners $75 in costs arising out of the

proceeding;

     Awarding     Petitioners   $2,972.50    in    attorneys’       fees

arising out of the proceeding; and

     Awarding     Petitioners   post-judgment     interest     at   the

statutory rate.



SO ORDERED.

Dated:    New York, New York
          02 July 2020



                                  _ __
                                  __ ____
                                     ____
                                       ____
                                        __
                                         __
                                          ___
                                          ___
                                            ____
                                              ____
                                              ____
                                                 ____
                                                    ____
                                                    __
                                                     _____
                                                       __
                                                        ___
                                                          ____
                                                           ___
                                  _______________________________
                                                               ____
                                                                  ____
                                                                    __
                                           Vic
                                             icto
                                               tor
                                               to
                                           Victor r Marrero
                                                     Marr
                                                     Ma rrer
                                                        rr e o
                                                           er
                                               U.
                                                .S..D.
                                                    D.J.
                                               U.S.D.J.J.




                                 11
